           Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 1 of 7


Your Right To Representation
You can have a representative, such as an            unless you receive benefits. Your Social Security
attorney, help you when you do business with         Office has a list of organizations that can help you
Social Security. We will work with your              find a representative.
representative, just as we would with you.             You can appoint one or more people in a firm,
  For your protection, your representative cannot    corporation or other organization as your
charge or collect a fee from you without first       representative, but you may not appoint the firm,
getting written approval from us. However, your      corporation or organization itself.
representative may accept money from you in            After you choose a representative, you must tell
advance as long as it is held in a trust or escrow   us in writing as soon as possible. To do this, get
account.                                             Form SSA-1696-U4, Appointment of
  Both you and your representative are               Representative, from our website at
responsible for providing us with accurate           www.socialsecurity.gov or from any Social
information. It is illegal to furnish false          Security office.
information knowingly and willfully. If you do,        You must give the name of the person you are
you may face criminal prosecution.                   appointing and sign your name. If the person is
 What a representative can do                        not an attorney, he or she must give his or her
                                                     name, in writing, state that he or she accepts the
  Once you appoint a representative, he or she can   appointment, and sign the form.
act on your behalf in most Social Security matters
by:
                                                      What your representative may
 Getting information from your Social Security       charge you
   file;                                               To charge you a fee for services, your
 Helping you get medical records or informa-        representative first must file either a fee agreement
   tion to support your claim;                       or a fee petition with us.
 Coming with you, or for you, to any interview,       Your representative cannot charge you more
   conference or hearing you have with us;           than the fee amount we approve. If you or your
 Requesting a reconsideration, hearing or           representative disagree with the fee we approve,
   Appeals Council review; and                       either of you can ask us to look at it again.
 Helping you and your witnesses prepare for a         A representative who charges or collects a fee
   hearing and questioning any witnesses.            without our approval, or charges or collects too
                                                     much, may be suspended or disqualified from
  Your representative also will receive a copy of
                                                     representing anyone before the Social Security
the decision(s) we make on your claim(s).
                                                     Administration and also may face criminal
 Choosing a representative                           prosecution.
  You can choose an attorney or other qualified      Filing a fee agreement
person to represent you. You also can have more        If you and your representative have a written fee
than one representative. However, you cannot         agreement, your representative may ask us to
have someone who has been suspended or               approve it any time before we decide your claim.
disqualified from representing others before the     Usually, we will approve the agreement and tell
Social Security Administration or who may not,       you in writing how much your representative may
by law, act as a representative.                     charge as long as:
  Some organizations can help you find an                 You both signed the agreement;
attorney or give you free legal services if you           Your claim was approved and resulted in
qualify. Some representatives do not charge                  past-due benefits; and
                                                                     (over)
      www.socialsecurity.gov                                                      Your Right To Representation
           Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 2 of 7



 The fee you agreed on is no more than 25              - Your representative did make a timely request
    percent of past-due benefits or $6,000,               for a fee and we sent you the money which we
    whichever is less.                                    should have withheld.
  If we do not approve the fee agreement, we will       You must pay for out-of-pocket expenses your
notify you and your representative in writing that    representative incurs or expect(s) to incur (for
your representative must file a fee petition.         example, the cost of getting your doctor’s or
Filing a fee petition                                 hospital records).
  Your representative may give us a fee petition       If someone else pays
after completing the work on your claim(s). This       your representative
written request should describe in detail the
amount of time spent on each service your               Even when someone else will pay the fee for you
representative provided. Your representative          (for example, an insurance company), we must
must give you a copy of the fee petition and each     approve the fee unless:
attachment. If you disagree with the fee requested     It is a nonprofit organization or federal, state,
or the information shown, contact us within 20          county or city agency that will pay the fee and
days. We will consider the reasonable value of          any expenses from government funds; and
the representative’s services and tell you, in         Your representative gives us a written statement
writing, the amount of the fee we approve.              that you will not have to pay any fee or
How much you pay                                        expenses.
  The amount of the fee we decide your                 If you appeal your claim
representative may charge is the most you owe for      to the federal court
his or her services even if you agreed to pay your      The court can allow a reasonable fee for your
representative more. However, your                    attorney. The fee usually will not exceed 25
representative can charge you for out-of-pocket       percent of all past-due benefits that result from the
expenses, such as medical reports, without our        court’s decision. Your attorney cannot charge any
approval.                                             additional fee for services before the court.
  If an attorney or non-attorney whom Social
Security has found eligible for direct payment         Contacting Social Security
represents you, we usually withhold 25 percent          For more information, visit our website at
(but never more) of your past-due benefits to pay     www. socialsecurity.gov or call toll-free 1-800-
toward the fee. We pay all or part of the             772-1213 (for the deaf or hard of hearing, call or
representatives from this money and send you any      TTY number, 1-800-325-0778). We can answer
money left over.                                      specific questions from 7 a.m. to 7 p.m. Monday
  Sometimes you must pay your representative          through Friday. We can provide information by
directly:                                             automated phone service 24 hours a day.
 You must pay the rest you owe if the amount           We treat all calls confidentially. We also want
    of the approved fee is more than the amount of    to make sure you receive accurate and courteous
    money we withheld and paid your                   service. That is why we have a second Social
    representative for you.                           Security representative monitor some telephone
 You must pay the entire fee amount if:              calls.
   - Your representative is not eligible for direct
      payment;
   - We did not withhold 25 percent from your                         Social Security Administration
                                                                      SSA Publication No. 05-10075
      past-due Social Security or Supplemental                        ICN 468000
      Security Income benefits, or both; or                           Unit of Issue – HD (one hundred)
                                                                        June 2009 (Destroy prior editions)
      www.socialsecurity.gov
         Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 3 of 7



                                 Important Notice About Representation

You may choose to have a representative help you. You may appoint an attorney or other person to act as
your representative. Some representatives may represent you for free. We will work with this person just as
we would work with you.

Most representatives do not charge a fee unless your claim is successful and you receive benefits. Usually,
your representative may not charge a fee unless we approve it.

If you get a representative, you or that person must notify us in writing. You may use our Form SSA-1696-
U4 Appointment of Representative. Any local Social Security office can give you this form.

If you want an attorney to help you, you may contact the organization(s) listed below. The organization
you contact should give you the name and number of an attorney with experience representing people at
Social Security hearings.

        Organizations                       Address                         Telephone
PA Bar Association Lawyer                                              (717)238-6807 or
Referral Service                                                       (800)692-7375
Berks County Bar Association 544 Court Street                          (610) 375-4591
                             P O Box 1058
                             Reading, PA 19601
Blair County Bar Association 423 Allegheny Street                      (814) 693-3090
                             Hollidaysburg, PA 16648
Cambria County Bar           P O Box 157                               (814) 255-3221
Association                  Johnstown, PA 15907
Centre County Bar            232 Match Factory Place                   (814) 231-0996
Association                  Bellefonte, PA 16823
Westmoreland County Bar      129 North Pennsylvania Avenue             (724) 834-6730
Association                  Greensburg, PA 15601
         Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 4 of 7



If you cannot pay for legal representation and you think you might qualify for free legal help, you may
contact the organization(s) listed below. If they cannot help you, they may refer you to someone else.
         Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 5 of 7

         Organization                         Address                  Telephone
National Association of      1615 L Street NW, Suite 650          (800) 747-6131
Disability Representatives   Internet Site: http://www.nadr.org
                             Washington, DC 20036
Nat'l Org of SSA Claimants 560 Sylvan Avenue                      (800) 431-2804
Reps (NOSSCR)                Englewood Cliffs, NJ 07632
Community Legal Services 1424 Chestnut Street                     (215) 981-
                             Philadelphia, PA 19102               3700/3750/3800
Community Legal Services 3638 North Broad Street                  (215) 227-2400
                             Philadelphia, PA 19140
Elderly Law Project          Temple University School of Law      (215) 204-6884
                             1719 North Broad Street
                             Philadelphia, PA 19122
Lancaster County Office of 50 North Duke Street                   (717) 299-7979
Aging                        Lancaster, PA 17603
Laurel Legal Services, Inc. 231 West Main Street                  (814)226-4340 or
(Clarion)                    Clarion, PA 16214                    (800)660-1755
Laurel Legal Services, Inc. 306 South Pennsylvania Avenue         (724)836-2211 or
(Greensburg)                 Greensburg, PA 15601                 (800)253-9558
Laurel Legal Services, Inc. 655 Church Street                     (724)349-3440 or
(Indiana)                    Suite 1                              (800)660-1753
                             Indiana, PA 15701
Laurel Legal Services, Inc. 225-227 Franklin Street               (814)536-8917 or
(Johnstown)                  Suite 400                            (888)244-7252
                             Johnstown, PA 15901
Lawyer Reference Service     100 West Airy Street                 (610) 279-9660
                             Norristown, PA 19401
Lawyer Referral Service      Lancaster Bar Assocation             (717) 393-0737
                             20 East Orange Street
                             Lancaster, PA 17602
Lawyer Referral Service      155 South 9th Street                 (610) 258-6333
                             Easton, PA 18042
Lawyer Referral Services of 1114 Walnut Street                    (610) 433-7094
Lehigh County                Allentown, PA 18102
Legal Aid of Southeastern PA Montgomery County Division           (610) 326-
                             248 King Street                      8280/(877) 429-
                             Pottstown, PA 19464                  5994
Legal Aid of Southeastern PA Chester County Division              (610) 436-
                             222 North Walnut Street, 2nd Floor   4510/(877) 429-
                             West Chester, PA 19380               5994
Legal Aid of Southeastern PA Delaware County Division             (610) 436-
                             410 Welsh Street                     4510/(877) 429-
                             Chester, PA 19013                    5994
Legal Aid of Southeastern PA Montgomery County Division           (610) 275-
                             625 Swede Street                     5400/(877)429-5994
                             Norristown, PA 19401
        Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 6 of 7


Legal Aid of Southeastern PA Bucks County Division, 1290 Veterans   (215) 781-
                              Hwy.                                  1111/(877) 429-
                              P O Box 809                           5994
                              Bristol, PA 19007
Legal Aid of Southeastern PA Bucks County Division                  (215) 340-
                              100 Union Street                      1818/(877) 429-
                              Doylestown, PA 18901                  5994
Legal Services of NE          729 Monroe Street                     (717) 424-5338
Pennsylvania                  Stroudsburg, PA 18360
Lehigh Valley Legal Services 22 South 3rd Street                    (610) 253-9305
                              2nd Floor
                              Easton, PA 18042
Lehigh Valley Legal Services 65 East Elizabeth Avenue               (610) 317-8757
                              Suite 903
                              Bethlehem, PA 18108
Mid-Penn Legal Services, Inc. 205 Lakemont Park Boulevard           (814)943-8139 or
(Altoona)                     Altoona, PA 16602                     (800)326-9177
Mid-Penn Legal Services, Inc. 232 East Pitt Street                  (814)623-6189 or
(Bedford)                     Bedford, PA 15522                     (800)326-9177
Mid-Penn Legal Services, Inc. 211 East Locust Street                (814)765-9646 or
(Clearfield)                  Clearfield, PA 16830                  (800)326-9177
Mid-Penn Legal Services, Inc. 3 West Monument Street                (717)248-3099 or
(Lewistown)                   Suite 203                             (800)326-9177
                              Lewistown, PA 17044
Mid-Penn Legal Services, Inc. 3500 East College Avenue              (814)238-4958 or
(St. College)                 Suite 1295                            (800)326-9177
                              State College, PA 16801
North Penn Legal Services - 2 East Broad Street                     (877) 515-7195
Carbon County                 Suite 210
                              Hazleton, PA 18201
North Penn Legal Services - 329 Market Street                       (800) 326-7436
Clinton County                Williamsport, PA 17701
North Penn Legal Services - 507 Linden Street                       (570)342-0184 or
Lackawanna County             Suite 300                             (800)982-4387
                              Scranton, PA 18503
North Penn Legal Services - 329 Market Street                       (800) 326-7436
Lycoming County               Williamsport, PA 17701
North Penn Legal Services - 10 North Tenth Street                   (570)424-5338 or
Monroe & Pike County          Stroudsburg, PA 18360                 (800)532-8282
North Penn Legal Services - 133 North 2nd Street                    (877) 515-7730
Northum/Snyder/Union          Sunbury, PA 17801
North Penn Legal Services - 213 Main Street                         (877) 515-7732
Susquehanna/Bradford          Suite 1
                              Towanda, PA 18848
North Penn Legal Services - 329 Market Street                       (800) 326-7436
Tioga County                  Williamsport, PA 17701
North Penn Legal Services - Court Street                            (877) 515-7465
Wayne County                  Wayne County Courthouse
                              Honesdale, PA 18431
        Case 1:17-cv-02280-CCC-SES Document 15-1 Filed 12/14/18 Page 7 of 7


North Penn Legal Services - Rte. 29 South                          (877) 515-7738
Wyoming/Sulliva County       P O Box 703
                             Tunkhannock, PA 18657
PA Lawyer Referral           PA Bar Center                         (800) 692-7375
                             Harrisburg, PA 17101
PA Lawyer Referral           P O Box 186                           (717) 238-6715
                             Harrisburg, PA 17201
Penn Legal Assistance        3701 Chestnut Street                  (800) 431-2804
                             Philadelphia, PA 19104
Philadelphia Bar Association 1101 Market Street                    (215) 238-1701
                             11th Floor
                             Philadelphia, PA 19107
Southwestern Pennsylvania 218 North Kimberly Avenue                (814)443-4615 or
Legal Services, Inc.         Suite 101                             (888)855-3873
                             Somerset, PA 15501
York Legal Referral          York County Bar Association           (717) 854-8755
                             York County Courthouse
                             York, PA 17401




If you want someone who is not an attorney to help you, you may contact the organization(s) listed
below. The organization you contact should give you the name and number of someone with experience
representing people at Social Security hearings.

        Organization                        Address                    Telephone
